 



Exhibit 10.4

          Grant
Date   Grant
Number   Shares Granted

Participant:
Employee ID Number:

[Form of]

EMC CORPORATION
2003 Stock Plan
Restricted Stock Agreement



1.   Grant of Restricted Stock       EMC Corporation, a Massachusetts
corporation (the “Company”), hereby grants to you (the “Participant”), on the
grant date referenced above (the “Grant Date”), a restricted stock award (the
“Award”) with respect to the number of shares of the Company’s common stock
referenced under “Shares Granted” above (the “Shares”). The Award is made
pursuant to and is subject to the provisions of this Restricted Stock Agreement
and the Company’s 2003 Stock Plan, as amended from time to time (the “Plan”).
Capitalized terms used but not defined in this Restricted Stock Agreement shall
have the meanings ascribed to them in the Plan. You must sign and accept this
Restricted Stock Agreement, without amendment, and return it within thirty
(30) days of the Grant Date to [                                         ],
Stock Option Administrator – EMC Corporation – 176 South Street, Hopkinton, MA
01748. If you fail to do so, this Award shall be cancelled and terminated
effective as of the Grant Date.   2.   Shares       The Participant’s rights to
the Shares are subject to the restrictions described in this Restricted Stock
Agreement and the Plan, in addition to such restrictions, if any, as may be
imposed by law.   3.   Transfer and Forfeiture Restrictions       The Shares are
subject to certain restrictions on transfer and forfeiture, as described below.
These restrictions are referred to in this Restricted Stock Agreement as the
“Transfer and Forfeiture Restrictions.” The Transfer and Forfeiture Restrictions
lapse with respect to Shares as set forth in Section 4 below and the applicable
provisions of the Plan. Shares no longer subject to the Transfer and Forfeiture
Restrictions are referred to in this Restricted Stock Agreement as “Vested
Shares” and Shares subject to the restrictions are referred to in this
Restricted Stock Agreement as “Unvested Shares.”

  (a)   No Unvested Shares may be sold, assigned, transferred, pledged or
otherwise disposed of except as provided in this Restricted Stock Agreement and
in the Plan. Any attempt to dispose of any Shares in contravention of this
Restricted Stock Agreement or the Plan shall be null and void and without
effect.   (b)   In the event that the Participant’s Service Relationship
terminates for any reason then, except as otherwise provided in the Plan or this
Restricted Stock Agreement with respect to termination by reason of death,
Disability or Retirement, all Unvested Shares shall be automatically and
immediately forfeited and returned to the Company. The Participant hereby
(i) appoints the Company as the attorney-in-fact of the Participant to take such
actions as may be necessary or appropriate to effectuate a transfer of the
record ownership of any such Shares that are forfeited hereunder, (ii) agrees to
deliver to the Company, as a precondition to the issuance of any certificate or
certificates with respect to Shares hereunder, one or more stock powers,
endorsed in blank, with respect to the Shares, and (iii) agrees to sign such
other powers and take such other actions as the Company may reasonably request
to accomplish the transfer or forfeiture of any Shares that are forfeited
hereunder.



4.   Lapse of the Transfer and Forfeiture Restrictions       The Transfer and
Forfeiture Restrictions shall lapse in accordance with this Section 4 and the
applicable provisions of the Plan as follows:

 



--------------------------------------------------------------------------------



 



Note: the Transfer and Forfeiture Restrictions generally will lapse on certain
specified dates determined by the Committee; for certain Awards, in certain
circumstances, the Transfer and Forfeiture Restrictions will lapse upon the
achievement of certain goals determined by the Committee. See (a) below for
examples of vesting terms. With each example, there may be multiple vesting
dates, goals and portions of Shares subject to vesting.

  [(a)   On [date], the Transfer and Forfeiture Restrictions with respect to [
                ] of the Shares shall lapse and all such Shares shall constitute
Vested Shares.] [May have multiple vesting dates and portions of Shares subject
to vesting]   [(a)   If [goal] is achieved by [date], then upon the Committee’s
determination in accordance with Section 4(b) below, the Transfer and Forfeiture
Restrictions with respect to [                 ] of the Shares shall lapse and
such Shares shall constitute Vested Shares.] [May have multiple goals and
portions of Shares subject to vesting]   [(a)   On [date] (the “Cliff Vesting
Date”), the Transfer and Forfeiture Restrictions with respect to any and all
Shares that have not lapsed earlier pursuant to this Section 4(a)(i) shall lapse
and all such Shares shall constitute Vested Shares.

(i) The Transfer and Forfeiture Restrictions with respect to the Shares shall
lapse and the Shares shall become Vested Shares prior to the Cliff Vesting Date
as follows:

  •   If [goal] is achieved by [date], then upon the Committee’s determination
in accordance with Section 4(b) below, the Transfer and Forfeiture Restrictions
with respect to [                 ] of the Shares shall lapse and such Shares
shall constitute Vested Shares.] [May have multiple goals and portions of Shares
subject to vesting]

  (b)   All determinations regarding [the achievement of any goals and] the
lapse of the Transfer and Forfeiture Restrictions on any Shares, shall be made
by the Committee, in its sole discretion. None of the Transfer and Forfeiture
Restrictions shall lapse with respect to any Shares in accordance with Section
4(a) above, unless the Committee, in its sole discretion, shall so determine.  
(c)   Except as otherwise provided in the Plan or this Restricted Stock
Agreement with respect to termination of the Participant’s Service Relationship
by reason of death, Disability or Retirement, none of the Transfer and
Forfeiture Restrictions shall lapse with respect to any Shares on any date
specified above unless the Participant’s Service Relationship is then in effect.



5.   Termination of Participant’s Service Relationship by Reason of Retirement  
    In the event that (a) the Participant’s Service Relationship terminates by
reason of Retirement, (b) the Participant has previously given written notice of
his or her decision to retire from the Company and proposed date of Retirement
to each of his or her immediate manager and the Senior Vice President, Human
Resources, at least six (6) months prior to such date of Retirement (or such
shorter period as may be agreed upon in writing by his or her immediate manager
and the Senior Vice President, Human Resources), [and (c) the date of
termination occurs after [date] and/or the [goal] has been achieved]], then this
Award shall be treated in the manner set forth in Section 6.6.3 of the Plan. In
the event that the Participant’s Service Relationship terminates by reason of
Retirement and neither the conditions set forth in (b) nor (c) are met, then
this Award shall be treated in the manner set forth in Section 6.6.4 of the
Plan.     Note: the Committee may require one or more conditions set forth in
(c) be met in order for this Award to be treated in the manner set forth in
Section 6.6.3 of the Plan upon the Participant’s Retirement. See (c) above for
examples of such conditions.   6.   Stock Certificates       In its sole
discretion, the Company may require that any certificates representing Unvested
Shares be held by the Company. Any such certificates shall contain a legend
substantially in the following form:

THE TRANSFERABILITY OF THIS CERTIFICATE AND THE SHARES OF STOCK REPRESENTED
HEREBY ARE SUBJECT TO THE TERMS AND CONDITIONS (INCLUDING FORFEITURE) OF THE EMC
CORPORATION 2003 STOCK PLAN, AS AMENDED, AND A RESTRICTED STOCK AGREEMENT
ENTERED INTO BETWEEN THE REGISTERED OWNER AND EMC CORPORATION. COPIES OF SUCH
PLAN AND AGREEMENT ARE ON FILE IN THE OFFICES OF EMC CORPORATION.

 



--------------------------------------------------------------------------------



 



If any Unvested Shares are held in book-entry form, the Company may take such
steps as it deems necessary or appropriate to record and manifest the
restrictions applicable to such Shares, including the provision of stop transfer
instructions to the depository.

Following the lapse of the Transfer and Forfeiture Restrictions with respect to
any Shares, the Company shall either cause a certificate or certificates
representing such Vested Shares, without the aforesaid legend, to be issued and
delivered to the Participant or the Participant’s account to be credited with
such Vested Shares.



7.   Rights as a Stockholder       The Participant shall be entitled to
(a) receive any and all dividends or other distributions paid with respect to
the Shares, whether Vested or Unvested Shares, of which he or she is the record
owner on the record date for such dividend or other distribution, and (b) vote
any Shares, whether Vested or Unvested Shares, of which he or she is the record
owner on the record date for such vote; provided, however, that any property
(other than cash) distributed with respect to a Share (the “associated share”)
acquired hereunder, including without limitation a distribution of the Company’s
common stock by reason of a stock dividend, stock split or otherwise, or a
distribution of other securities with respect to an associated share, shall be
subject to the restrictions of this Restricted Stock Agreement in the same
manner and for so long as the associated share remains subject to such
restrictions, and shall be promptly forfeited if and when the associated share
is so forfeited; and further provided, that the Committee may require that any
cash distribution with respect to the Shares other than a normal cash dividend
be placed in escrow or otherwise made subject to such restrictions as the
Committee deems appropriate to carry out the intent of this Restricted Stock
Agreement and the Plan. References in this Restricted Stock Agreement to the
Shares shall include any such restricted amounts.   8.   Taxes       The
Participant acknowledges and agrees that he or she is solely responsible for any
and all taxes that may be assessed by any taxing authority in the United States
or any other jurisdiction arising in any way out of the Award or the Shares and
that neither the Company nor any Company subsidiary is liable for any such
assessments. The grant of the Award and the vesting of the Shares, and the
payment of dividends with respect to the Shares, may give rise to taxable income
subject to withholding. The Participant expressly acknowledges and agrees that
his or her rights hereunder are subject to the Participant promptly paying to
the Company in cash (or by such other means as may be acceptable to the Company
in its discretion, including, if the Company so determines, by the delivery of
previously acquired shares of the Company’s common stock held for at least six
months or Shares acquired hereunder or by the withholding of amounts from any
payment hereunder) all taxes required to be withheld in connection with such
grant, vesting or payment. Notwithstanding the foregoing, if the Committee
determines that under applicable law and regulations the Company or any Company
subsidiary could be liable for the withholding of any income or social taxes
with respect to the foregoing, the Company may withhold Shares to be delivered
to the Participant unless the Participant gives such security as the Committee
deems adequate to meet the potential liability of the Company or such Company
subsidiary for the withholding of tax and agrees to augment such security from
time to time in an amount reasonably determined by the Committee to preserve the
adequacy of such security.   9.   Section 83(b) Election       The Participant
acknowledges and agrees that he or she is aware of and understands the tax
consequences to him or her of the Award. Without limiting the foregoing, the
Participant acknowledges and agrees that he or she has been advised to confer
promptly with a professional tax advisor to consider whether the Participant
should make a so-called “83(b) election” with respect to the Shares. Any such
election, to be effective, must be made in accordance with applicable
regulations and within thirty (30) days following the Grant Date. The
Participant acknowledges and agrees that the Company has made no recommendation
to the Participant with respect to the advisability of making such an election.
  10.   Non-transferability of Award       The Award is not transferable by the
Participant except by will or the laws of descent and distribution.   11.  
Provisions of the Plan       This Restricted Stock Agreement and the Award are
subject to the provisions of the Plan, a copy of which has been furnished to the
Participant herewith.   12.   Entire Agreement

 



--------------------------------------------------------------------------------



 



This Restricted Stock Agreement (including the documents referred to herein)
constitutes the entire agreement with respect to the Award and supersedes all
prior agreements and understandings, whether oral or written, between the
Participant and the Company with respect to the foregoing.

Acceptance, Acknowledgment and Receipt
By accepting this Restricted Stock Agreement, I, the Participant, hereby:

  •   accept and acknowledge receipt of the Award granted on the Grant Date,
which has been issued to me under the terms and conditions of the Plan;   •  
acknowledge and confirm my consent to the collection, use and transfer, in
electronic or other form, of personal information about me, including, without
limitation, my name, home address and telephone number, date of birth, social
security number or other identification number, and details of all my stock
awards and shares held and transactions related thereto, by the Company and its
subsidiaries, affiliates and agents for the purpose of implementing,
administrating and managing my participation in the Company’s stock plans, and
further understand and agree that my personal information may be transferred to
third parties assisting in the implementation, administration and management of
the Company’s stock plans, that any recipient may be located in my country or
elsewhere, and that such recipient’s country may have different data privacy
laws and protections than my country;   •   acknowledge receipt of a copy of the
Plan and the related Plan Description and agree to be bound by the terms and
conditions of this Restricted Stock Agreement and the Plan (including, but not
limited to, Section 6.7 – Cancellation and Rescission of Awards), as amended
from time to time;   •   understand that neither the Plan nor this Restricted
Stock Agreement gives me any right to any Service Relationship with the Company
or any Company subsidiary, as the case may be, and that the Award is not part of
my normal or expected compensation; and   •   understand and acknowledge that
the grant of the Award is expressly conditioned on my adherence to, and
agreement to the terms of, the Key Employment Agreement with the Company.

 